          Case 5:20-cv-01136-R Document 23 Filed 08/16/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,

                         Plaintiff,

v.                                                       Case No. CIV-20-1136-R

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, an Illinois
Corporation,

                         Defendant.

          DEFENDANTS ALLSTATE VEHICLE AND PROPERTY INSURANCE
                  COMPANY’S EXPERT WITNESS LIST

       Defendant, Allstate Vehicle and Property Insurance Company, submits the following

expert witness list pursuant to the Court’s Scheduling Order [Dkt. No. 16]:

 No. Witness           Address                   Proposed Testimony
 1.  Michael           c/o Defense Counsel       Will testify as to facts obtained from, and
     Berryman                                    with regard to, the investigation and
                                                 evaluation of Plaintiff’s roof, the
                                                 components of Plaintiff’s roof, and the
                                                 conclusions and opinions reached,
                                                 including that Plaintiff’s roof shingles
                                                 were not damaged by hail or wind, errors
                                                 in the reports and/or estimates submitted
                                                 by Ian’s Enterprise, LLC, the Xactimate
                                                 program, and Allstate’s estimate. For a
                                                 further statement of opinions and the basis
                                                 and reasons for them, see expert report
                                                 provided to Plaintiff contemporaneously
                                                 herewith.
 3.    Travis          c/o Defense Counsel       Will testify as to facts obtained from, and
       Claborn                                   with regard to, the investigation and
                                                 evaluation of Plaintiff’s roof, the
                                                 components that were on Plaintiffs’ roof,
                                                 the preparation and contents of the repair
                                                 estimate, the condition of the roof as
Case 5:20-cv-01136-R Document 23 Filed 08/16/21 Page 2 of 3




                                 demonstrated by photographs and visual
                                 observations, and the conclusions and
                                 opinions reached, including that Plaintiff’s
                                 roof shingles were not damaged by hail or
                                 wind, the lack of damage to decking and
                                 other of Plaintiff’s property, photographs
                                 he took and how they support his
                                 conclusions, and that general contractor
                                 overhead and profit is not warranted. Will
                                 also testify as to communications with
                                 Plaintiff during the claim.


                          Respectfully submitted,


                           s/ RONALD L. WALKER
                          RONALD L. WALKER, OBA #9295
                          JERRY D. NOBLIN, JR. OBA #20296
                          TOMLINSON MCKINSTRY P.C.
                          Two Leadership Square, Suite 450
                          211 North Robinson Ave.
                          Oklahoma City, Oklahoma 73102
                          Telephone: 405/606.3370
                          Facsimile: 877/917.1559
                          ronw@TMOKlaw.com
                          jerryn@TMOKlaw.com
                          Attorneys for Defendant Allstate Vehicle and
                          Property Insurance Company




                             2
          Case 5:20-cv-01136-R Document 23 Filed 08/16/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

              I hereby certify that on August 16, 2021, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the following ECF registrants:

Simone Fulmer, OBA #17037
Harrison C. Lujan, OBA #30154
Jacob L. Rowe, OBA #21797
Andrea R. Rust, OBA #30422
FULMER SILL PLLC
1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103
Telephone: (405) 510-0077
Facsimile: (800) 978-1345
sfulmer@fulmersill.com
hlujan@fulmersill.com
jrowe@fulmersill.com
arust@fulmersill.com
Attorneys for Plaintiff




                                          s/ RONALD L. WALKER




                                            3
